Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered November 18, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of controlled substance in the third degree, and sentencing him, as second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Notice pursuant to CPL 710.30 (1) (b) was not required for the confirmatory identification made by the “ghost” undercover officer in this buy-and-bust operation. There is no basis upon which to distinguish a confirmatory identification made by a “ghost” from one made by a purchasing undercover officer (People v Cordero, 227 AD2d 290, lv denied 88 NY2d 1020; see also People v Roberts, 79 NY2d 964).
A contemporaneous uncharged drug sale was properly admitted to prove that defendant acted in concert in the charged sale and possessed drugs with intent to sell (see People v Garcia, 276 AD2d 270, lv denied 95 NY2d 963).
The challenged portions of the People’s summation were fair *213comment on the evidence and the reasonable inferences to be drawn therefrom, in proper response to the defense summation, and any prejudice was prevented by the court’s curative actions (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Rubin, JJ.